Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered January 14, 2003. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
*1175It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [1]). The knowing, intelligent and voluntary waiver by defendant of his right to appeal encompasses his challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]). The waiver also encompasses the contention of defendant that he was denied his statutory right to a speedy trial pursuant to CPL 30.30 and, in any event, that contention is forfeited by his plea of guilty (see People v Egan, 6 AD3d 1206, 1207 [2004], lv denied 3 NY3d 639 [2004]; People v Dewitt, 295 AD2d 937, 938 [2002], lv denied 98 NY2d 709, 767 [2002]). Although the further contention of defendant that he was denied his constitutional right to a speedy trial survives both the waiver of the right to appeal and the guilty plea (see Egan, 6 AD3d at 1207; Dewitt, 295 AD2d at 938), that contention is lacking in merit (see generally People v Taranovich, 37 NY2d 442, 444-445 [1975]). Present—Green, J.P., Pine, Hurlbutt, Martoche and Smith, JJ.